Mr. Justice Morris
delivered the opinion of the Court:
From the foregoing statement of the case, it is very evident that the determination of the controversy between the parties depends mainly upon the construction to be given to the paper of June 6, 1890, executed by Mary F. Crown and Joseph H. Crown, the younger.
*208The provisions of that paper, under the circumstances, are somewhat absurd and inconsistent. The estate of Joseph H. Crown, deceased, was in process of settlement. The appellee Cissell, had proved his claim against it in the Orphans’ Court; and thereupon, inspired no doubt by motives of benevolence and kind consideration, relinquished that claim to the widow and one of the sons of the deceased and took their individual obligation in place of it. While that obligation purported in terms to be made a lien upon the individual and respective interests or shares of the obligors in the estate, real and personal, of the deceased, it is not apparent how that lien could be given effect, so far as the personalty was concerned, since the obligation was made to extend over three years, and the shares of the obligors in the personalty were to be determined, and were, in fact, determined, at the end of the year of administration. The parties in interest would then become entitled to have the shares paid over; and yet the obligee in the paper of June 6, 1890, would not then become entitled to have his claim paid in full. The fact that the personalty, as it seems, was exhausted in the payment of debts, and that there were no shares to be distributed among the obligors who made that paper, does not change the inconsistent character of the paper itself, in attempting to give a lien and to hold the fund beyond the time when the fund was payable to the parties in interest and when the lien would become impracticable.
But we may a'ssume, as the testimony would indicate, that the obligee Cissell really looked to the sale of the real estate for the satisfaction of his claim. And here the same inconsistency appears. The property was liable to be sold at any time for the payment of debts. The proceeding under which it was actually sold and under which the appellants purchased, was in part a proceeding for the payment of debts, and in part a suit for sale for the purpose of partition; and yet the paper in question would have operated to postpone these for three years. But these are minor considerations, the only *209tendency of which is to show that Cissell relied rather upon the personal integrity and the individual promises of the obligors in the paper than upon any claim or right of lien.
Assuming, however, that there was a valid and effective lien given by the paper of June 6, 1890, upon the individual and respective shares of the obligors therein in the estate of Joseph H. Crown, deceased, and that the appellants were charged by the record with due notice thereof, although the notice was constructive and not actual, the question arises, which is the important question in the case, as to the extent of that lien and of the rights and interests affected by it.
The proceeding is one to charge third parties, under a claim of constructive notice, with liability for equities subsisting between the complainant in the suit and two of the persons interested in the estate of Joseph H. Crown. Now, it may well be, that in a proceeding between Cissell and those two persons for the enforcement of his equitable rights as claimed by him, a court of equity might go to very great lengths in his favor, might even reform his contract, if it needed reformation, in order to give effect to the true intention of the parties to it, and might take hold of any interest of any kind that the two indebted parties had in the estate of the deceased, Joseph H. Crown. But it is a most erroneous assumption to suppose that what would be proper between the immedate parties would be equally proper as between them, or any of them, and third parties. Such an assumption, of course, is not in accordance with law, or with the essential principles of justice; and i't does not diminish the unsoundness of the proposition to say that such third parties are affected with notice. Of what did the record in the present case give notice to the appellants? Very plainly, only of the fact that the distributive shares of the obligors in the writing were subject to a lien in favor of the appellee—not of any other equity or right. And it is no answer to this to say that, if the appellants had made inquiry, they might *210have ascertained all the circumstances and fully guarded themselves against loss. They were bound to take notice of what was contained in the record; but they were not bound to go outside of that record. There are cases, of course, where parties put upon inquiry are required to make that inquiry thorough and complete, and are chargeable with all which they might have discovered upon due and proper investigation. But we are unable to see how this rule can apply to a paper on record, complete in itself and constituting in itself all of which the party charged can be required to take notice. Such party can not in reason be held to inquire whether the parties to the paper meant what they said, or something else; or whether there was not something else behind which they did not discover to the world. The law makes it the imperative duty of parties who seek by record instruments to affect the rights of third parties, to make such record instruments clear and distinct expressions of their agreements. It will not allow them, when the rights of third persons have intervened, to come in and say that they meant something different. As between themselves, their true intention may be given effect, however imperfectly or erroneously reduced to writing; as between themselves and third parties, their intention is to be deduced exclusively from the instruments themselves.
The appellants, then, had notice that Mary F. Crown and Joseph H. Crown, junior, had pledged their shares of the estate of Joseph H. Crown, deceased, by giving a lien thereon to the appellee. It has been developed that Mary F. Crown was entitled to no share whatever in that estate, and that the share of Joseph H. Crown, junior, amounts to less than $70. Thereupon it is claimed on behalf of the appellee that the parties to the paper did not mean merely to pledge the shares of the estate to which they were, or supposed themselves to be, entitled, but any and all interests which they had, either as widow and heir, or as distributees, or as creditors, or otherwise. But there is no proof what*211•ever tliat such was the intention of the parties. There is no proof that the appellee knew of the claim of Mary F. Crown as a creditor of her husband’s estate, or that any such claim was in his mind when the paper of June 6, 1890, was executed. And even if there were such proof, clear and convincing beyond doubt, it would not avail the appellee, if its effect were to change or modify the contract of which the record imported notice.
The argument on behalf of the appellee, therefore, is compelled to be rested upon the theory of giving a forced, unnatural, and unusual meaning to the word “ shares” used in the writing of June 6, 1890. The ordinary significance of that term is not doubtful. It is, in this connection, taken to mean the part or portion of the estate of a deceased person allotted by law by the way of dower, or to the heirs-at-law under the statute to direct descents, or, in the case of personalty, to the next of kin under the statute of distributions. Or, but somewhat improperly, however, the term is sometimes used to designate such portions of an estate as have been left by a testator by a will. But it has never yet been heard of in any adjudicated case, and it is not in accordance with common acceptance or common understanding, that the term should be taken to mean or to include the right of a creditor against the estate of a deceased person. Such a right is not in any proper sense of the word a share in the estate; it is at the utmost merely a right to charge the estate through the intervention of a court of equity.
As we have said, if this were a proceeding between the appellee and Mary F. Crown, there might be possible room for a different interpretation, upon satisfactory proof that the parties intended a different interpretation, or used the word in a different sense, as there might be room for correction, reformation, cancellation, or rescission. But this is not such a proceeding. The rights of third persons have intervened. As to such rights, we may not go beyond the record as it stands. We may not correct that record, if *212correction were otherwise proper. Third parties here are chargeable with notice, but w’ith notice only of what the record contains, not with notice of what might under other circumstances be imported into the record, or of what might possibly have been discovered if investigation had been extended at large outside of the record. No investigation outside of the record was needed to develop the fact that Mary F. Crown was a creditor of the estate of Joseph H. Crown, deceased; for that fact was amply developed in the proceedings under which the appellants purchased, and the sale in fact was had in the main to satisfy her claim. The only possible discovery, by which the rights of the appellants might be affected, would be of the fact, if such were the fact, of which, as we have intimated, there is no proof whatever, that the parties to the paper of June 6,1890, used the word “shares” in a different sense from the ordinary meaning, and intended to include in that term any and all rights which they might have had as creditors of the estate of Joseph H. Crown, deceased.
But plainly the appellants were under no obligation to inquire what the parties meant by the terms which they used, when those terms were clear and unambiguous and had a well defined meaning both in law and in common acceptation. Nor is it certain that the parties would have agreed as to what they had intended. From the circumstances to which we have heretofore adverted, it may be questioned whether they had themselves any definite idea of what they intended; and this is all the greater reason why, as to third persons, not privy in estate or right with them, they should now be held to the ordinary significance of what they actually said and did, and put upon record as their solemn act and covenant.
The claim of Mary F. Crown against the estate of her deceased husband, it may further be remarked, was in the shape of a promissory note. The claim was assignable in any event; as a piece of negotiable paper, it had even *213greater elements of transferability than an ordinary claim. The legitimate result of the argument of counsel for the appellee is, that this claim or note could not have been negotiated, assigned, or transferred, except in subjection to the alleged lien of the paper-writing of June 6, 1890, which does not in the remotest way give notice of its existence; and this deduction is sufficient in itself to discredit the argument.
It is our conclusion that the paper-writing in question did not purport to give, and did not have the legal effect of giving, to the appellee Cissell, as against the appellants in this cause, a lien upon the interest of the defendant, Mary F. Crown, as a creditor of the estate of her deceased husband, so far as to charge the real estate in the hands of the appellants with the amount of the appellee’s claim as an equitable lien. The lien declared was only such as could affect her right as the widow of the deceased; and inasmuch as she took nothing as widow, either in the realty or the personalty, there was nothing upon which the lien could attach, and it proved to be wholly inoperative.
It follows that the decree of the Supreme Court of the District of Columbia, rendered in this cause, must be reversed, with costs. But inasmuch as there is, or seems to be, a small balance of about $70 or $80 due to Joseph H. Crown, the younger, who has been made a defendant in the cause, out of the proceeds of sale, and which balance seems to be justly applicable to the claim of the appellee; and inasmuch as the appellants, or one of them, in respect of this balance, has made a tender to the appellee of the sum of $80, it seems proper that this amount should in some way, be secured or paid to the appellee. The cause, therefore, will be remanded to the Supreme Court of the District of Columbia, with directions to vacate its decree and to enter a decree therein in accordance with this opinion, and with such provision therein in respect of said balance as may be right and proper. And it is so ordered.
*214It may be added that, although the Chief Justice did not sit in this case, the record and briefs were submitted to him, and he fully concurs in the conclusion reached.